            Case 3:18-cv-01603-ADC Document 4 Filed 12/04/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO




 ALLAN RAMOS SOTO,

                  Plaintiff                 Civil No. 18-1603 (ADC)

                     vs.

 SYNOVOS PUERTO RICO, LLC.

                Defendants



            MOTION UNDER LOCAL RULE 6 FOR EXTENSION OF TIME
               TO ANSWER COMPLAINT OR OTHERWISE PLEAD

TO THE HONORABLE COURT:

       COMES NOW defendant SYNOVOS PUERTO RICO, LLC (hereinafter

"Synovos"), by and through its undersigned counsel, and without submitting to the

jurisdiction of this Court, very respectfully states and prays:

       1.       On August 27th, 2018, plaintiff Allan Ramos Soto (hereinafter,

“Plaintiff”) filed a Complaint against Synovos before this Court. (Docket No. 1).

       2.      On November 14th, 2018, Synovos received copy of the summons and

Complaint in this action. Assuming Synovos was properly served, the twenty-one (21)

day period to answer the Complaint expires on December 5th, 2018.

       3.      The undersigned attorneys were recently retained by Synovos and are

currently investigating Plaintiff’s allegations. Synovos needs additional time to

adequately answer the Complaint or otherwise respond.             Accordingly, it hereby
          Case 3:18-cv-01603-ADC Document 4 Filed 12/04/18 Page 2 of 2



requests, pursuant to Local Rule 6, an extension of thirty (30) days—that is, until

January 4, 2019—to answer the Complaint or otherwise plead.

       WHEREFORE, Synovos respectfully requests an extension of thirty (30) days –

until January 4, 2019– to respond to the Complaint or otherwise plead.

       CERTIFICATE OF SERVICE: I hereby certify that on this same date, I

electronically filed the foregoing with the Clerk of the Court using the CM/ECF System

which will send notification of such filing to the CM/ECF participants including

Plaintiff’s   Attorney:     José     F.    Quetglas-Jordán,        jfquetglas@gmail.com;

quetglaslawpsc@gmail.com.

       In San Juan, Puerto Rico, this 4th day of December, 2018.


                                           SANABRIA BAUERMEISTER GARCIA & BERIO
                                             LLC
                                                      Attorneys for Defendant
                                                     Corporate Center Suite 202
                                                        33 Calle Resolución
                                                        San Juan, PR 00920
                                                          P.O. Box 363068
                                                        San Juan, PR 00920
                                                      http://www.sbgblaw.com
                                                         Tel. (787) 300-3200


                                               By: s/Jaime L. Sanabria Montañez
                                                    Jaime L. Sanabria Montañez
                                                       USDC-PR No. 225307
                                                      jsanabria@sbgblaw.com



                                                         s/Luis R. Román-Negrón
                                                           Luis R. Román-Negrón
                                                             USDC-PR 225001
                                                          luisroman@sbgblaw.com



                                           2
